NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


CERTIFIED WINDSHIELD, LLC,                       )
a/a/o French Lanham,                             )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )        Case No. 2D18-1858
                                                 )
GEICO GENERAL INSURANCE CO.,                     )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed December 19, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

Michael V. Laurato of Austin & Laurato,
P.A., Tampa; Raymond T. Elligett, Jr. and
Amy S. Farrior of Buell & Elligett, P.A.,
Tampa; and Anthony T. Prieto of Morgan
& Morgan, P.A., Tampa, for Petitioner.

Leah Ward Sears, John P. Marino, and
Lindsey R. Trowell of Smith, Gambrell &
Russell, LLP, Jacksonville, for Respondent.


SALARIO, Judge.

              This proceeding was initiated by the filing of a petition for writ of certiorari.

Certified Windshield, LLC seeks review of the circuit court's order denying its motion for

attorney's fees under section 627.428, Florida Statutes (2017), in a consolidated appeal
of five county court cases reviewed by the circuit court acting in its appellate capacity.

Normally, reviews of appellate circuit court opinions proceed under this court's second-

tier certiorari jurisdiction. See Fla. R. App. P. 9.030(b)(2)(B). Here, however, we are

not reviewing the circuit court's disposition of an appeal from an order of the county

court. The fee motions filed with the circuit court were made in and originally decided

by the circuit court. As the authorities discussed below show, our review of the circuit

court's order disposing of those motions is by means other than second-tier certiorari.

              The authorities addressing whether this kind of fee order should be

reviewed by way of first-tier certiorari or, alternatively, under our appellate jurisdiction as

a direct appeal, however, are conflicting. Compare Hallandale Chiropractic Ctr. v.

United Auto. Ins. Co., 79 So. 3d 868, 868 (Fla. 4th DCA 2012) (addressing the matter

by way of first-tier certiorari), and Comprehensive Health Ctr., LLC v. United Auto. Ins.

Co., 99 So. 3d 525, 525 n.1 (Fla. 3d DCA 2011) ("A petition for a writ of certiorari is the

proper vehicle for review of the circuit court appellate division's denial of appellate

attorney's fees."), with Massagee v. MGA Ins. Co., 128 So. 3d 871, 871-72 (Fla. 5th

DCA 2013) ("Because Massagee is asking this court to review only the circuit court's

denial of his appellate attorney's fees motion, the circuit court's order is properly

reviewed by way of direct appeal, not by collateral petition. . . . [T]he circuit court's

order denying Massagee's request for appellate attorney's fees constituted an 'original

decision' which had 'never before [been] subjected to judicial review.' " (second

alteration in original) (citation omitted) (quoting Highwoods DLF EOLA, LLC v. Condo

Developer, LLC, 51 So. 3d 570, 573 n.1 (Fla. 5th DCA 2010))). But cf. City of Miami

Beach v. Deutzman, 180 So. 3d 245, 245-46 (Fla. 3d DCA 2015) ("The order was the

first ruling on the question of attorneys' fees. Properly viewed, our proceeding is not the

                                             -2-
second, but rather the first tier of appellate review."). The decision as to which form of

jurisdiction is applicable can be outcome determinative because it dictates whether we

review the circuit court's order under (from the perspective of the party seeking relief)

the more demanding certiorari standard or the more forgiving standards applied under

our appellate jurisdiction. Compare Country Place Cmty. Ass'n v. J.P. Morgan Mortg.

Acquisition Corp., 51 So. 3d 1176, 1179 (Fla. 2d DCA 2010) (reviewing attorney's fees

order on direct appeal de novo with respect to statutory and contract interpretation

questions and otherwise for abuse of discretion), with DeLoach v. Aird, 989 So. 2d 652,

654 (Fla. 2d DCA 2007) (requiring, among other things, a departure from the essential

requirements of law to obtain certiorari relief).

              In this case, however, the questions of what jurisdictional mechanism

applies and, as a result, what standards apply are academic. We have some form of

jurisdiction to consider the circuit court's order. And the trial court's order was correct

because Certified Windshield did not prevail on appeal in the circuit court and is

therefore not entitled to fees under section 627.428 as a matter of law. See Brass &

Singer, P.A. v. United Auto. Ins. Co., 944 So. 2d 252, 254 (Fla. 2006) ("[U]nder the plain

language of section 627.428(1), an appellate court may not award attorney's fees to an

insured unless the insured prevails on appeal."). No matter what standard is applied,

then, Certified Windshield is not entitled to relief in this court. For purposes of disposing

of the case, we treat the matter as a certiorari proceeding without addressing the

jurisdictional issue, because that is how Certified Windshield filed the case in this court.

Because the trial court was right on the merits, there was no departure from the

essential requirements of law, and we deny the petition.

              Denied.

                                             -3-
KELLY, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE, Concur.




                                  -4-